IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOHN BARNER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5354

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 20, 2016.

An appeal from the Circuit Court for Alachua County.
David P. Kreider, Judge.

John Barner, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.